IN THE UNITED STATES DISTRICT COURT  >».Q55".0 5
FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) SUPPLEMENTAL
) INFORMATION
Plaintiff, )
) JUDGE CHRISTOPHER A. BOYKO
Vv. )
) CASE NO._5:17CR492
KAMARI KIDD, ) Title 18, United States Code,
) Section 4
Defendant. )

COUNT 1
(Misprision, 18 U.S.C. § 4)

The United States Attorney charges:

On or about February 21, 2017, in the Northern District of Ohio, Eastern Division,
Defendant KAMARI KIDD, having knowledge of the actual commission of a felony cognizable
by a court of the United States, that is, a violation of Title 18, United States Code, Section
922(g)(1), did conceal the same and did not, as soon as possible, make it known to federal

authorities, in violation of Title 18, United States Code, Section 4.

JUSTIN E. HERDMAN
United States Attorney

By: a oa a HAL ea
TERESA RILEY

Attorney in Charge, Criminal Division
Akron Branch
